                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


LUIS CUAHAUTHEMOC GRANADOS, JR.,

                       Plaintiff,

       v.                                                      Case No. 19-C-1277

EDWARD DREWITZ and
OFFICER NOONAN,

                       Defendants.


                                      SCREENING ORDER


       Plaintiff, who is currently serving a state prison sentence at Racine County Jail and

representing himself, filed a complaint under 42 U.S.C. § 1983, alleging that his civil rights were

violated. This matter comes before the court on Plaintiff’s motion for leave to proceed without

prepaying the full filing fee and to screen the complaint.

              MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       Plaintiff has requested leave to proceed without prepayment of the full filing fee (in forma

pauperis). A prisoner plaintiff proceeding in forma pauperis is required to pay the full amount of

the $350.00 filing fee over time. See 28 U.S.C. § 1915(b)(1). Plaintiff has filed a certified copy of

his prison trust account statement for the six-month period immediately preceding the filing of his

complaint, as required under 28 U.S.C. § 1915(a)(2), and has been assessed an initial partial filing

fee of $20.03. Plaintiff filed a request to waive the initial partial filing fee because he lacks the

funds to pay the partial filing fee. The court will waive the initial partial filing fee and screen the

complaint.
                                 SCREENING OF THE COMPLAINT

       The court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). A claim

is legally frivolous when it lacks an arguable basis either in law or in fact. Denton v. Hernandez,

504 U.S. 25, 31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker

v. Spink, 126 F.3d 895, 900 (7th Cir. 1997).

       To state a cognizable claim under the federal notice pleading system, Plaintiff is required

to provide a “short and plain statement of the claim showing that [he] is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). The complaint must contain sufficient factual matter “that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). The court accepts the factual allegations as true and liberally construes them in the

plaintiff’s favor. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013). Nevertheless, the

complaint’s allegations “must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

                                ALLEGATIONS OF THE COMPLAINT

       Plaintiff claims he was transferred from a prison to the Racine County Jail for a court

proceeding and was housed in the Jail’s segregation unit. On May 8, 2016, an inmate in the

segregation unit propped his cell door open. Officer Noonan became aware of the situation and

ordered the inmate to keep his door closed. On May 9, 2016, Plaintiff entered the common dayroom


                                                  2
for his one hour of recreation and noticed that the inmate’s cell door was propped open again.

Plaintiff complained to Deputy Drewitz several times about the fact that the inmate propped his

door open, but Deputy Drewitz ignored Plaintiff’s complaints. Plaintiff alleges the inmate came out

of his cell and attacked Plaintiff. Plaintiff claims the inmate struck him with a closed fist and threw

him to the ground, resulting in severe neck pain, bruising to his knees, and a laceration to the left

side of Plaintiff’s neck. Plaintiff seeks compensation for his injuries and training for the officers.

                                     THE COURT’S ANALYSIS

       Plaintiff claims that Deputy Drewitz violated his rights by failing to protect him and that

Officer Noonan violated his rights by ignoring the fact that the inmate’s cell door was easily

manipulated and did nothing to protect the other inmates. The Eighth Amendment prohibits “cruel

and unusual punishments” and imposes a duty on jail officials to ensure that inmates receive

adequate food, clothing, shelter, and medical care and to take reasonable measures to guarantee an

inmate’s safety. Farmer v. Brennan, 511 U.S. 825, 832 (1994); see U.S. Const. amend. VIII. Jail

officials have a duty to protect inmates from violence caused by other inmates when they are aware

that the inmate faced “a substantial risk of serious harm” and “disregard[ed] that risk by failing to

take reasonable measures to abate it.” Farmer, 511 U.S. at 847; see also Pierson v. Hartley, 391

F.3d 898, 903–04 (7th Cir. 2004). Damages for “a deliberate indifference claim cannot be

predicated merely on knowledge of general risks of violence.” Weiss v. Cooley, 230 F.3d 1027,

1032 (7th Cir. 2000). The complaint must contain allegations that the officials were aware of a

specific, impending, and substantial threat to the plaintiff’s safety. See Pope v. Shafer, 86 F.3d 90,

92 (7th Cir. 1996). Even though the defendants knew the inmate’s door was propped open, Plaintiff

does not allege any facts to suggest that the defendants were aware of any substantial risk of serious


                                                  3
harm to Plaintiff or of any specific threat to Plaintiff’s safety before the assault. For these reasons,

Plaintiff’s complaint does not state a claim against any of the named defendants. The court will

nevertheless provide Plaintiff with an opportunity to file an amended complaint.

        If Plaintiff wants to proceed, he must file an amended complaint curing the deficiencies in

the original complaint as described herein. Such amended complaint must be filed on or before

November 17, 2019. Failure to file an amended complaint within this time period may result in

dismissal of this action.

        Plaintiff is advised that the amended complaint must bear the docket number assigned to this

case and must be labeled “Amended Complaint.” The amended complaint supersedes the prior

complaint and must be complete in itself without reference to the original complaint. See Duda v.

Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056–57 (7th Cir. 1998). In

Duda, the appellate court emphasized that in such instances, the “prior pleading is in effect

withdrawn as to all matters not restated in the amended pleading.” Id. at 1057 (citation omitted).

If an amended complaint is received, it will be screened pursuant to 28 U.S.C. § 1915A.

        IT IS THEREFORE ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Dkt. No. 2) is GRANTED.

        IT IS FURTHER ORDERED that on or before November 17, 2019, Plaintiff shall file an

amended pleading curing the defects in the original complaint as described herein.

        IT IS FURTHER ORDERED that the agency having custody of the prisoner shall collect

from his institution trust account the $350.00 balance of the filing fee by collecting monthly

payments from Plaintiff’s prison trust account in an amount equal to 20% of the preceding month’s

income credited to the prisoner’s trust account and forwarding payments to the Clerk of Court each


                                                   4
time the amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The

payments shall be clearly identified by the case name and number assigned to this action. If Plaintiff

is transferred to another institution, the transferring institution shall forward a copy of this Order

along with Plaintiff’s remaining balance to the receiving institution.

       IT IS FURTHER ORDERED that copies of this order be sent to the officer in charge of

the agency where the inmate is located.

       IT IS FURTHER ORDERED that Plaintiff shall submit all correspondence and legal

material to:

                               Honorable William C. Griesbach
                               c/o Office of the Clerk
                               United States District Court
                               Eastern District of Wisconsin
                               125 S. Jefferson Street, Suite 102
                               Green Bay, WI 54301

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS. It will

only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Green Bay, Wisconsin this 4th day of October, 2019.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court




                                                  5
